Exhibit 10.63

HOLLYFRONTIER CORPORATION


RESTRICTED STOCK UNIT AGREEMENT
(Non-Employee Director Award)


This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Restricted Stock Units (“Notice of Grant”) by and between
HollyFrontier Corporation, a Delaware corporation (the “Company”), and you;
WHEREAS, the Company, as part of your compensation for service as a member of
the Company’s board of directors (the “Board”) and in order to induce you to
materially contribute to the success of the Company, agrees to grant you this
restricted stock unit award;
WHEREAS, the Company adopted the Plan (as defined in the Notice of Grant) under
which the Company is authorized to grant stock units or phantom stock awards, as
applicable (in each case, herein referred to as restricted stock units) to
certain employees, directors and other service providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock Unit Agreement (Non-Employee Director Award)
(“Agreement”) as if fully set forth herein and the terms capitalized but not
defined herein shall have the meanings set forth in the Plan; and
WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant set forth in the Notice of Grant,
as a matter of separate inducement but not in lieu of any cash or other
compensation for your services for the Company, an award (the “Award”)
consisting of the aggregate number of Shares set forth in the Notice of Grant in
accordance with the terms and conditions set forth herein and in the Plan, plus
the additional rights to receive possible dividend equivalents, in accordance
with the terms and conditions set forth herein.
2.    No Shareholder Rights. The Restricted Stock Units (“RSUs”) granted
pursuant to this Agreement do not and shall not entitle you to any rights of a
holder of Shares prior to the date shares of Stock are issued to you in
settlement of the Award.
3.    Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding Shares and, on the record date for such
dividend, you hold RSUs granted pursuant to this Agreement that have not been
settled, the Company shall pay to you an amount in cash equal to the cash
dividends you would have received if you were the holder of record as of



US 1088403v.2

--------------------------------------------------------------------------------



such record date, of the number of Shares related to the portion of your RSUs
that have not been settled as of such record date, such payment (“Dividend
Equivalents”) to be made on or promptly following the date that the Company pays
such dividend (however, in no event shall the Dividend Equivalents be paid later
than 30 days following the date on which the Company pays such dividend to its
shareholders generally).
4.    Restrictions; Forfeiture. The RSUs are restricted in that they may not be
sold, transferred or otherwise alienated or hypothecated until Shares are issued
pursuant to Section 6 following the removal or expiration of the restrictions as
contemplated in Section 5 of this Agreement and as described in the Notice of
Grant. In the event you cease to serve as a member of the Board, other than as a
result of death, Disability, or Retirement, the RSUs that are not vested on the
date of such cessation of service shall be immediately forfeited unless the
Committee, in its sole discretion, otherwise elects to accelerate the vesting of
such RSUs.
5.    Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
RSUs granted pursuant to this Agreement will expire and the RSUs will become
nonforfeitable as set forth in the Notice of Grant, provided that you remain a
member of the Board until the applicable dates and times set forth therein. RSUs
that have become vested and non-forfeitable as provided in this Agreement are
referred to herein as “Vested.”
6.    Issuance of Stock. Shares shall be issued to you in settlement of your
RSUs to the extent your Award is Vested within 30 days following the date or
event that caused the Award to become Vested. At the time of settlement, the
Company shall cause to be issued Shares registered in your name in payment of
the Award. The Company shall evidence the Stock to be issued in payment of the
RSUs in the manner it deems appropriate. The value of any fractional RSU shall
be rounded down at the time Shares are issued to you. No fractional Shares, nor
the cash value of any fractional Shares, will be issuable or payable to you
pursuant to this Agreement. The value of Shares shall not bear any interest
owing to the passage of time. Neither this Section 6 nor any action taken
pursuant to or in accordance with this Section 5 shall be construed to create a
trust or a funded or secured obligation of any kind.
7.    Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Shares will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Shares may then be listed. No Shares will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed. In addition, Shares will not be issued hereunder unless 1.1. a
registration statement under the Securities Act, is at the time of issuance in
effect with respect to the shares issued or 2.1. in the opinion of legal counsel
to the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Award
will relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite



US 1088403v.2

--------------------------------------------------------------------------------



authority has not been obtained. As a condition to any issuance hereunder, the
Company may require you to satisfy any qualifications that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company. From time to time, the Board and appropriate officers
of the Company are authorized to take the actions necessary and appropriate to
file required documents with governmental authorities, stock exchanges, and
other appropriate Persons to make Shares available for issuance.
8.    Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Sections 4 and 7 of this
Agreement on all certificates representing Shares issued with respect to this
Award.
9.    Continuation as a Director. Nothing in this Agreement confers upon you the
right to continue to serve as a member of the Board.
10.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
11.    Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.
12.    No Liability for Good Faith Determinations. The Company and the members
of the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the RSUs granted hereunder.
13.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine; provided, however, that any review period under such release
will not modify the date of settlement with respect to your Award.
14.    No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.
15.    Company Records. Records of the Company or its Subsidiaries regarding
your period of service, termination of service and the reason(s) therefor, and
other matters shall be conclusive for all purposes hereunder, unless determined
by the Company to be incorrect.
16.    Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which



US 1088403v.2

--------------------------------------------------------------------------------



it is actually received by the person to whom it is properly addressed or if
earlier the date it is sent via certified United States mail.
17.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
18.    Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.
19.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
20.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
21.    Company Action. Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.
22.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
23.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of Texas, without
giving any effect to any conflict of law provisions thereof, except to the
extent Texas state law is preempted by federal law. The obligation of the
Company to sell and deliver Shares hereunder is subject to applicable laws and
to the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Shares.
24.    Consent to Texas Jurisdiction and Venue. You hereby consent and agree
that state courts located in Dallas County, Texas and the United States District
Court for the Northern District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the RSUs or this Agreement. In any dispute with the Company,
you will not raise, and you hereby expressly waive, any objection or defense to
such jurisdiction as an inconvenient forum.
25.    Amendment. This Agreement may be amended the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities



US 1088403v.2

--------------------------------------------------------------------------------



law or other law or regulation, which change occurs after the Date of Grant and
by its terms applies to the Award; or (b) other than in the circumstances
described in clause (a) or provided in the Plan, with your consent.
26.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.
27.    Nonqualified Deferred Compensation Rules. This Agreement is not intended
to constitute a deferral of compensation within the meaning of Section 409A of
the Code and shall be construed and interpreted in accordance with such intent.
Payment under this Agreement shall be made in a manner that will be exempt from
or, notwithstanding the preceding sentence, comply with Section 409A of the
Code, including regulations or other guidance issued with respect thereto,
except as otherwise determined by the Committee. The applicable provisions of
Section 409A of the Code are hereby incorporated by reference and shall control
over any contrary provisions herein that conflict therewith.
28.    Defined Terms.
(a)    “Affiliate” has the meaning provided in Rule 12b-2 under the Exchange
Act.
(b)    “Beneficial Owner” has the meaning provided in Rule 13d-3 under the
Exchange Act.
(c)    “Change in Control” means the occurrence of any of the following after
the Date of Grant:
(i)    Any Person, other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (D) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its Affiliates) representing
more than 40% of the combined voting power of the Company’s then outstanding
securities, or more than 40% of the then outstanding common stock of the
Company, excluding any Person who becomes such a Beneficial Owner in connection
with a transaction described in Section 30(a)(iii)(1) below.
(ii)    The individuals who as of the Date of Grant constitute the Board and any
New Director cease for any reason to constitute a majority of the Board.
(iii)    There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, except
if:
(1)    the merger or consolidation results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by



US 1088403v.2

--------------------------------------------------------------------------------



remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 60% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or
(2)    the merger or consolidation is effected to implement a recapitalization
of the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly, or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing more than 40% of the combined voting power of the Company’s then
outstanding securities.
(iv)    The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least 60% of the combined voting power of the voting
securities of which is owned by the stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.
(d)    “Disability” means you are unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.
(e)    New Director” means an individual whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the Date of Grant or whose election or nomination for election was
previously so approved or recommended. However, “New Director” shall not include
a director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent solicitation
relating to the election of directors of the Company.
(f)    “Person” has the meaning given in section 3(a)(9) of the Exchange Act as
modified and used in sections 13(d) and 14(d) of the Exchange Act.
(g)    “Retirement” means a Separation from Service with Committee approval
following your attainment of age 55.
(h)    “Separation from Service” means a “separation from service” within the
meaning of Treasury Regulation § 1.409A-1(h).



US 1088403v.2